PER CURIAM:
Samuel J. Swiger and Brenda Frazier Swiger appeal the district court’s order denying their request for attorney’s fees. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Swiger v. United Valley Ins. Co., No. CA-05-52-1-IMK (N.D.W.Va. Aug. 8, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED